Powell, J.
The evidence in this case is of the same general nature as that dealt with in Cassidy v. State, ante, 123 (72 S. E. 939), this day decided. Shipments marked “whisky” came addressed to the accused. He gave to the railroad agent orders directing that the whisky shipped to him be delivered to certain dray-men, who hauled it to his place of business. Sometimes the dray-men left it inside the store, and sometimes in the back yard, near the back door of his store. The defendant had a government tax receipt as a retail liquor dealer? He did make a statement in which he denied that any whisky had ever been brought to his store by the draymen; bnt the jury, as they had the right to do, disregarded this statement, in the light of the overwhelming evidence to the contrary. The jury had a right to find, even as to the liqnor left in the back yard of his store, that it was left “at his place of business.” Bashinski v. State, 5 Ga. App. 3 (62 S. E. 577); Jenkins v. State, 4 Ga. App. 859 (62 S. E. 574).

Judgment affirmed.